DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants filed response on 1/27/2022 has been received and entered. 
Claims 18-30 have been cancelled. 
Claims 31-34 are newly added. 
Claims 1-17 and 31-34 are pending and under examination. 
The rejection on Claim(s) 1-3, 6-9, 11-12 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Pahlsson (US 8178319) is withdrawn. However, the Pahlsson reference is still used as a prior art for 35 USC 103(a)(see below).
The rejection on Claim 13-17 under 35 U.S.C. 103 as being unpatentable over view of Kuno (US 20170219590) in view of Pahlsson is withdrawn.
The rejection on Claims 4-5 and 10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (written description), is withdrawn (see below). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 11, 31 and 33 -34 are rejected under 35 U.S.C. 103 as being unpatentable over Pahlsson in view of Ahn (Analyst 2013 138:6454; IDS reference).

Pahlsson teaches a method of detecting fucosylated alpha1-acid glycoprotein (AGP) in a sample. AGP is also a marker for some pathological disease, such as liver (Col. 6, line 63-Col. 7, line 10). The method of Pahlsson comprises providing a monovalent fucose-binding peptide having at least 80% of SEQ ID No. 1 (Pahlsson uses SEQ ID No. 4 which is about 97% identical as SEQ ID No.1) for detection of marker, e.g. AGP, in a sample. 

In section [0067] Pahlsson teaches “[t]hus, in one aspect the invention provides an assay for the diagnosis of disorders, such as liver fibrosis, cirrhosis, inflammatory diseases and cancer, comprising the steps of [0068] i) bringing a peptide of the invention into contact with a sample from a patient; and [0069] ii) detecting marker bound to the peptide. The above information shows that one of the fucose-binding peptide, e.g. SEQ ID No. 4 can be brought to contact with the patient sample (hepatocellular carcinoma) and detection of AGP (marker). Such method provides advantages: (1) prevent agglutination and simultanously show reasonable binding affinities (micromolar range); (2) enable linear relationships between carbohydrate expression and lectin binding, thus enhancing the diagnostic range of an assay and the further applicability in biotechnological fields; (3) show a narrower specificity range than the native lecin.

However, Pahlsson does not explicitly immobilize the peptide on a solid phase.



Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Ahn as to immobilize SEQ ID No. 4 peptides on the beads followed by detection of AGP with reasonable expectation of success. Immobilizng peptides on beads to capture target protein is well-known and commonly practiced in the field to increase sensitivity. Moreover, claim 1 does not specify what type of detection method for AGP. Thus, using NMR and mass spectrum, which are also known in the field, to detect the protein would have been within anticipated success to one artisan in the art. 

With regard to claim 31, SEQ ID No. 4 used by Pahlsson has at least 97% identity to the current SEQ ID No.1. 

With regard to claim 11, Ahn also teaches separating the complex of peptide:glycoprotein for further analysis (see Materials and Methods).


With regard to claim 33 and 34, the samples for analysis were from hetapcellular carcinoma patients (See Abstract, Materials and Methods).

4.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pahlsson, as applied to claims 1, 2, 11, 31 and 33 -34 above, and further in view of Croce (Histol. Histopathol. 2005 20: 91; Abstract only).

Claim 12 directs to detect AGP using SDS-PAGE/Western blot in cancer patients. This is an alternative methodology to detect AGP in a sample.

Under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). The problem facing those in the art was to detect AGP, and there were a number of methodologies available to do so, including mass spectrum, NMR, ELISA, and Western blot.  The skilled artisan would have reason to try these methodologies with reasonable expectation that at least one would be successful.  

5.	Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pahlsson and Ahn as applied to claims 1, 2, 13, 31 and 33 -34 above, and further in view of Kuno.

Both Pahlsson and Ahn references have been discussed above but do not explicitly teach AGP is marker for liver cancer. 

Kuno teaches the biomarker fucosylated AGP has been used for detection of hepatocellular carcinoma (HCC) (See section 0013).  

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught Kuno by measure the level of AGP to evaluate HCC in a subject by the method Pahlsson in order to take assay advantages such as prevent agglutination and simultaneously binding affinities to increase sensitivity of the assay. It would also have been prima facie obvious to one ordinary skill in the art to anticipate reasonable expectation of success, i.e. increased level of AGP in the HCC patients compared to that of healthy control. 




Response to Applicant’s argument with regard to the Pahlsson reference.

Applicant argument is summarized below:
“A second embodiment, beginning at Col. 7, lines 33-35, describes attaching the peptide to a solid phase. However, this embodiment is directed to industrial separation. After a sample putatively containing a fucose-containing compound (which is NOT necessarily an alpha1-acid glycoprotein (AGP), as specified in the present claims) is passed through the column and a washing is performed, then any fucose-containing compound is dissociated from the column and eluted with free fucose. (See lines 47-50.) There is no detecting fucosylated alphal-acid glycoprotein (AGP) bound to said fucose-binding peptide, as specified in claim 1. Nor is there a specific teaching to bind an alphal-acid glycoprotein (AGP). For at least these reasons, the embodiment of Column 7 does not anticipate any claim. 
The rejection cites excerpts from Examples 6 and 7 in Column 10 of the '419 patent. In Example 6, the solid support is coated with target oligosaccharide materials to test the affinity of the peptide. Monovalent fucose-binding peptide is not bound to a solid support, as specified in Applicant's claim 1. Example 7 is a repetition of the ELISA of Example 6, to test the properties of the peptide after a His-tag had been removed from it. Example 7 fails to anticipate for the same reasons as Example 6.”

Applicant’s arguments have been considered persuasive partially in that Pahlsson did not explicitly teach immobilized peptide SEQ ID Nos on a solid support. This is the reason 35 USC 102(a)(1) and (a)(2) rejection is withdrawn. A secondary reference Ahn is provided for this solid phase feature in the 35 USC 103 (a) in this office action (see above). Nevertheless as shown in section 0067-0069 above, Pahlsson indeed teach using the SEQ ID Nos for detection AGP, particularly this is followed the previous section 0066:
[0066] We have previously shown that fucosylation of the acute phase protein al-acid glycoprotein is elevated as a consequence of pathological conditions such as chronic inflammatory disease and liver disease. We developed a lectin-based immunoassay for specific measurement of AGP fucosylation. The assay was based on quantization of the number of fucose residues on AGP isolated from patient serum using AAL. Using this assay we could show that Thus, in one aspect the invention provides an assay for the diagnosis of disorders, such as liver fibrosis, cirrhosis, inflammatory diseases and cancer, comprising the steps of [0068] i) bringing a peptide of the invention into contact with a sample from a patient; and [0069] ii) detecting marker bound to the peptide (emphasis added).  

The wording “Thus” in section 0067, is a connection for detection of AGP in section 0066 and using the method of section 0067.

Applicant also argues that “As explained above, the detecting assays of the '319 patent do not have the structure of the assay presently claimed. For example, the "319 patent uses antibody bound to a solid support, and peptide for a later detection step. Notably, when the structure of the prior art detection assay is reversed, as taught in the present application, such that the highly specific fucose binding peptide is immobilized to the solid support, an unpredicted and unexpected improvement occurs in the detection assay. The inventors surprisingly found that this reversal of the assay provides significantly improved analytical results for one of the practical applications of the assay, detecting evidence of hepatocellular carcinoma (HCC). (See, e.g., specification at p. 8, line 24, to page 9, line 5.) This achievement is shown by way of the comparative results in Figure 1 A (antibody-bound format) and Fig 1 B (method of the invention) and discussed in the specification in Example 1 of the present application. A striking improvement in signal-to-background ratio was achieved by reversing the assay as presently claimed. This result could not have been predicted from the combined teachings of Pahlsson '319 and Kuno.”

Examiner acknowledges the surprising reverse ELISA (See Figure 1A vs. Figure 1B). Therefore, claims 3-10 are considered allowable subject (see below). Still, AGP is known as a biomarker for 

6.	The rejection on claims 4-5 and 10 under 35 USC 112, first paragraph (written description) is maintained. 

Applicant argues that the current application does not direct to antibodies per se.
Accordingly, “[b]ecause the claims are not directed to antibodies, the grant of this eventual patent would not prevent the manufacture of known antibodies or the use of known antibodies for previously known purposes of such antibodies. Nor would the rejected claims block production of new antibodies or their use for previously known methods. In other words, the cases cited in the Office action are inapplicable; they pertain to a class of claims that raises different policy considerations than the present claims. The written description requirement must be evaluated in the context of what is claimed. Thus, the rejection is improper, and should be withdrawn.” Applicant also demonstrate three specific polyclonal antibodies in example 2.

Applicant’s arguments have been considered but are not persuasive. 
True, the instant application is a method, not a product (i.e. antibody) per se. However, the antibodies in the claims are considered essential and necessary, and therefore are deserved carefully analyzed in view of the case law. 

The Sanofi case law has been discussed in the previous office action. The gist is that the setting scope of antibody by the so-called “newly characterized antigen” (e.g. epitope fragments; 183-201 or 183-189 of instant SEQ ID No. 2) cannot satisfy written description. Following the Sanofi case law, the Patent Trial and Appeal Board (PTAB) held the same result for a similar application, US 20160333084 where a method of inhibiting tumor growth in a subject by administering antibody to the subject, wherein the antibody specifically binds to certain epitope. The issue on the board to decide is the written description, albeit appellants showed several antibodies have been produced in the specification. The board held that 

In another word, applicant in this application needs to provide sufficient structure information, e.g. Fab, heavy chain and light chain or CDR1-6 (SEQ ID Nos), in order to satisfy written description. 

7. 	Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-10 are free of prior art. The following is a statement of reasons for the indication of allowable subject matter:  no prior art teaches or fairly suggests immobilizing a fucose-binding peptide on a solid support, i.e. at least 90% of SEQ ID No. 1 as a capturing agent for AGP in the sample followed by detecting with AGP specific antibody. This is different from conventional immunoassay, e.g. ELISA, whereon one ordinary skill in the art would often immobilize either (1) antigen AGP or (2) AGP specific antibody on a solid support followed by addition of AGP antibody or AGP antigen, respectively. Rather applicant here immobilizes a fucose-binding peptide SEQ ID No. 1 first on a solid support followed by conjugating antigen AGP to increase sensitivity.  Note, however applicant still needs to overcome written description rejection on claims 4 and 10. 

					Conclusion 
8.	No claim is allowed. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641